                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

LARRY AUGURSON and JUDICE            )
AUGURSON,                            )
                                     )
          Plaintiffs,                )
                                     )
     v.                              )                        CV 118-144
                                     )
OLD DOMINION FREIGHT LINE, INC.;     )
MARCUS ABNEY, Individually; and      )
JOE DOE,                             )
                                     )
          Defendants.                )
                                _________

                                        ORDER
                                        _________

       The October 10, 2018 Scheduling Order directed the parties to file a Joint Status

Report by March 25, 2019 concerning the opportunity to engage in mediation prior to

summary judgment motions. (Doc. no. 8.) The deadline for the parties to file the Joint

Status Report as set forth in the Court’s Scheduling Order has passed, however, no Joint

Status Report has been filed. Accordingly, the Court ORDERS the parties to file a Joint

Status Report in accordance with the Court’s October 10th Order as soon as possible but no

later than Monday, April 1, 2019.

       SO ORDERED this 28th day of March, 2019, at Augusta, Georgia.
